Citation Nr: 1143746	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-24 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disk disease (DDD) of the lumbar spine (lumbar spine disorder).

2.  Entitlement to service connection for DDD of the bilateral knees (bilateral knee disorder).

3.  Entitlement to service connection for DDD of the bilateral hips (bilateral hip disorder).

4.  Entitlement to service connection for residuals of tularemia.

5.  Entitlement to service connection for a brain disorder (claimed as a head injury).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1965 to 
August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran was scheduled to testify before a Member of the Board in a videoconference hearing in May 2011.  Because the Veteran withdrew the hearing request in April 2011, the hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2011); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.  

2.  The Veteran sustained a back injury in service.

3.  Lumbar spine disorder symptoms were not chronic in service.

4.  Lumbar spine disorder symptoms have not been continuous since service separation.

5.  The Veteran's currently diagnosed lumbar spine disability is not related to active service.

6.  The Veteran did not sustain a bilateral knee injury in service.

7.  Bilateral knee disorder symptoms were not chronic in service.

8.  Bilateral knee disorder symptoms have not been continuous since service separation.

9.  The Veteran's currently diagnosed bilateral knee disability is not related to active service.

10.  The Veteran did not sustain a bilateral hip injury in service.

11.  Bilateral hip disorder symptoms were not chronic in service.

12.  Bilateral hip disorder symptoms have not been continuous since service separation.

13.  The Veteran does not have a current bilateral hip disability.

14.  The Veteran sustained a fever of unknown origin in service.

15.  Tularemia symptoms were not chronic in service.

16.  Tularemia symptoms have not been continuous since service separation.

17.  The Veteran does not have a current disability of tularemia.

18.  The Veteran did not sustain a head injury in service.

19.  Brain disorder symptoms were not chronic in service.

20.  Brain disorder symptoms have not been continuous since service separation.

21.  The Veteran does not have a current brain disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  The criteria for service connection for a bilateral hip disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  The criteria for service connection for residuals of tularemia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

5.  The criteria for service connection for a brain disorder have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely January 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA general examination in 
February 2006 and a VA spine examination in February 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinion provided considers all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of a lumbar spine disorder has been met.  38 C.F.R. § 3.159(c)(4).  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed bilateral knee disorder, bilateral hip disorder, residuals of tularemia, or brain disorder.  However, the Board finds that VA examinations are not necessary in order to decide the matters.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: 
(1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.  

In this case, because the weight of the evidence demonstrates that the Veteran did not in fact sustain a bilateral knee injury or disease in service, or otherwise show in-service bilateral knee disorder symptoms or an in-service event involving the knees, there is no duty to provide a VA medical examination.  The weight of the evidence demonstrates that the Veteran did not sustain a bilateral hip injury or disease in service, or otherwise show in-service bilateral hip disorder symptoms or an in-service event involving the hips.  The weight of the evidence demonstrates that the Veteran did not sustain a head injury or disease in service, or otherwise show in-service brain disorder symptoms or an in-service event involving the head.  The weight of the evidence also demonstrates that the Veteran does not have a current diagnosis of tularemia or residuals of tularemia.

In this case, the service treatment records are devoid of any complaints, symptoms, or abnormal pathology indicative of the occurrence of a bilateral knee disorder, bilateral hip disorder, or brain disorder in service.  The Board finds that the weight of the lay and medical evidence demonstrates no continuity of bilateral hip disorder, bilateral knee disorder, tularemia, or brain disorder symptoms since service separation.  Thus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection for a bilateral knee disorder, bilateral hip disorder, tularemia, and brain disorder.  
See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA treatment records, VA examinations, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Lumbar Spine Disorder

The Veteran contends that he has a lumbar spine disorder that began during active service.  During the current claim, the Veteran asserted that he injured his back during service.  

After a review of all the evidence, the Board finds that the Veteran sustained a lumbar spine injury in service.  A May 1966 service treatment record shows that the Veteran was treated for a back injury in service.  The Veteran was prescribed medication and was placed on temporary restricted duty.  

The Veteran's service treatment records indicate that the Veteran's back problems resolved with treatment.  The Veteran was not placed on permanent profile or permanent restriction in service because of a back injury.  The July 1968 service separation clinical evaluation does not note any findings of a lumbar spine disorder or lumbar spine disorder symptoms, marking as normal "spine, other musculoskeletal."  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that lumbar spine disorder symptoms have not been continuous since service separation in 
August 1968.  As indicated, the July 1968 service separation clinical examination did not reflect a lumbar spine disorder.  Following service separation in August 1968, the evidence of record shows no complaints, diagnosis, or treatment for a lumbar spine disorder until 2002.  The absence of post-service complaints, findings, diagnosis, or treatment for 34 years after service is one factor that tends to weigh against a finding of continuous lumbar spine disorder symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

Other evidence of record includes a February 2003 VA treatment record where the Veteran reported that his back pain began in 1978, which was 10 years after he separated from active service, and also reported that he did not have any real problems with his back until 2002.  

With regard to the Veteran's more recent assertions made as part of the current compensation claim, including the February 2008 VA spine examination report history, that he has had back problems since separation from service in August 1968, the Board finds that, while the Veteran is competent to report the onset of his lumbar spine disorder symptoms, his recent report of continuous lumbar spine disorder symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to continuous lumbar spine disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the more contemporaneous clinical evaluation at the August 1968 discharge examination that reported no lumbar spine disorder or lumbar spine disorder symptoms, and the February 2003 VA treatment record where the Veteran reported that his back pain began in 1978, which was 10 years after he separated from active service.

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed lumbar spine disability is not related to his active service.  In the February 2008 VA spine examination, the VA examiner diagnosed myofascial lumbar syndrome.  In a July 2008 addendum opinion, the VA examiner opined that, based on the evidence of record, the Veteran's lumbar spine disability was less likely than not (less than a 50/50 probability) caused by or the result of active military service.  The VA examiner reasoned that the Veteran's current lumbar spine disability was more likely than not related to the effects of aging, musculoskeletal deconditioning, interval injuries due to everyday aspects of life, and a genetic predisposition to developing problems of the back.

The weight of the competent evidence demonstrates no relationship between the Veteran's current lumbar spine disorder and his military service, including no credible evidence of continuity of symptomatology of a lumbar spine disorder which would serve either as a nexus to service or as the basis for a medical nexus opinion.  The only probative nexus opinion on file, in July 2008, weighs against the claim.  The July 2008 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file and fully articulated the opinion.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a lumbar spine disorder, and outweighs the Veteran's more recent contentions regarding in-service chronic lumbar spine disorder symptoms and post-service lumbar spine disorder symptoms.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a lumbar spine disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Bilateral Knee Disorder

The Veteran contends that he has a bilateral knee disorder that began during active service.  During the current claim, the Veteran asserted that he injured his knees during service.

The Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a bilateral knee injury or disease in service, and did not experience chronic bilateral knee disorder symptoms in service.  Service treatment records are negative for any complaints or treatment for a bilateral knee injury or disease.  The evidence in this case includes the clinical evaluation at the July 1968 service separation examination that found normal "lower extremities."  In addition, the Veteran has not contended that bilateral knee disorder symptoms were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that bilateral knee disorder symptoms have not been continuous since service separation in 
August 1968.  As indicated, the July 1968 service separation clinical examination did not reflect a bilateral knee disorder.  Following service separation in 
August 1968, the evidence of record shows no complaints, diagnosis, or treatment for a bilateral knee disorder until 2002.  The absence of post-service complaints, findings, diagnosis, or treatment for 34 years after service is one factor that tends to weigh against a finding of continuous bilateral knee disorder symptoms after service separation.  See Buchanan, at 1337; see also Maxson, at 1333. 

Other evidence of record includes a January 2002 VA treatment record where the Veteran reported that his knee pain began 10 years before, in 1992, which was 
24 years after he separated from active service.  In a June 2005 VA treatment record, the Veteran reported injuring his right knee in May 2005.  In an 
August 2005 VA treatment record, the VA examiner reported that a May 2005 motor vehicle accident (MVA) exacerbated the Veteran's bilateral knee disorder.  In the February 2006 VA general medical examination, the VA examiner reported that there was no decrease of range of motion of the knees for the Veteran's age, and that the knees were non-tender and no effusion was shown.

With regard to the Veteran's assertions that he has had knee problems since separation from service in August 1968, the Board finds that, while the Veteran is competent to report the onset of his bilateral knee disorder symptoms, his recent report of continuous bilateral knee disorder symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to continuous bilateral knee disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the clinical evaluation at the August 1968 discharge examination that reported no bilateral knee disorder or bilateral knee disorder symptoms, the January 2002 VA treatment record where the Veteran reported that his knee pain began 10 years before in 1992, which was 24 years after he separated from active service, and the June 2005 VA treatment record where the Veteran reported injuring his right knee after service in May 2005.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current bilateral knee disorder and his military service, including no credible evidence of continuity of symptomatology of a bilateral knee disorder which would serve either as a nexus to service or as the basis for a medical nexus opinion.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a bilateral knee disorder, and outweighs the Veteran's more recent contentions regarding in-service chronic bilateral knee disorder symptoms and post-service bilateral knee disorder symptoms.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a bilateral knee disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Bilateral Hip Disorder

The Veteran contends that he has a bilateral hip disorder that began during active service.  During the current claim, the Veteran asserted that he injured his hips during service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a bilateral hip injury or disease in service and that bilateral hip disorder symptoms were not chronic in service.  

The Board finds that the Veteran did not sustain a bilateral hip injury or disease in service, and did not experience chronic bilateral hip disorder symptoms in service.  Service treatment records are negative for any complaints or treatment for a bilateral hip injury or disease.  The evidence in this case includes the clinical evaluation at the July 1968 service separation examination that found normal "lower extremities."  In addition, the Veteran has not contended that bilateral hip disorder symptoms were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a bilateral hip disorder have not been continuous since service separation in 
August 1968.  Following service separation in August 1968, the evidence of record shows no diagnosis or treatment for a bilateral hip disorder.  The absence of post-service findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of either a bilateral hip disorder in service or continuous bilateral hip disorder symptoms after service separation.  See Buchanan, at 1336; see also Maxson, at 1333.  The Veteran has not contended or submitted any lay or medical evidence showing that bilateral hip disorder symptoms have been continuous since service separation.  

The Board further finds that the weight of the evidence demonstrates that the Veteran does not have a current hip disability.  The post-discharge evidence of record does not contain any notation indicating a diagnosis of a bilateral hip disorder or complaints or treatment for a bilateral hip disorder.  The Veteran has contended that he has a current hip disorder; however, the report of such disorder alone does not equate to a diagnosis of current bilateral hip disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As noted above, the Veteran was provided an opportunity to submit evidence of a current diagnosis of a bilateral hip disorder, but failed to do so.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.

In this case, the weight of the record of evidence indicates that the Veteran did not sustain a bilateral hip injury or disease in service, did not experience symptoms of a bilateral hip disorder during service, has not experienced continuous bilateral hip disorder symptomatology since service, and does not currently have a diagnosed bilateral hip disability.  For these reasons, service connection for a bilateral hip disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a bilateral hip disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Residuals of Tularemia

The Veteran contends that he has residuals of tularemia that he sustained while in service.  During the current claim, the Veteran asserted that he sustained a fever while on leave from active service.

The Board finds that the Veteran sustained a fever of unknown origin in service.  An August 1967 service treatment record shows that the Veteran was treated for a fever of unknown origin.  The Veteran was prescribed medication and was treated on an outpatient basis by a civilian physician.  

The Veteran's service treatment records indicate that the Veteran's fever resolved with treatment.  The Veteran was not placed on permanent profile or permanent restriction in service because of a fever.  The July 1968 service separation clinical evaluation does not note any findings of tularemia or tularemia symptoms.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of tularemia have not been continuous since service separation in August 1968.  Following service separation in August 1968, the evidence of record shows no diagnosis or treatment for tularemia.  The absence of post-service findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of either tularemia in service or continuous tularemia symptoms after service separation.  See Buchanan, at 1336; see also Maxson, at 1333.  The Veteran has not contended or submitted any lay or medical evidence showing that tularemia symptoms have been continuous since service separation.  

The Board further finds that the post-discharge evidence of record does not contain any notation indicating a diagnosis of tularemia or residuals of tularemia.  The Veteran has contended that he is suffering from residuals of tularemia; however, the report of such disorder alone does not equate to a diagnosis of current tularemia or residuals of tularemia.  See Sanchez-Benitez, 13 Vet. App. at 285.  As noted above, the Veteran was provided an opportunity to submit evidence of a current diagnosis of tularemia, but failed to do so.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, at 225.

In this case, the weight of the record of evidence indicates that the Veteran sustained a fever of unknown origin in service, but did not experience chronic symptoms of tularemia during service.  The Veteran has not experienced continuous tularemia symptomatology since service, and does not currently have diagnosed tularemia or residuals of tularemia.  For these reasons, service connection for tularemia must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for residuals of tularemia, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Brain Disorder

The Veteran contends that he has a brain disorder that began during active service.  During the current claim, the Veteran asserted that he injured his head during service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a head injury or disease in service and that brain disorder symptoms were not chronic in service.  Service treatment records are negative for any complaints or treatment for a head injury or disease.  The evidence in this case includes the clinical evaluation at the July 1968 service separation examination that found normal "head, face, neck, and scalp."  The Veteran has not contended that brain disorder symptoms were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that brain disorder symptoms have not been continuous since service separation in 
August 1968.  As indicated, the July 1968 service separation clinical examination did not reflect a diagnosis of a brain disorder.  Following service separation in August 1968, the evidence of record shows no complaints, diagnosis, or treatment for a brain disorder until many years after service separation in 2005.  The absence of post-service complaints, findings, diagnosis, or treatment for 37 years after service is one factor that tends to weigh against a finding of continuous brain disorder symptoms after service separation.  See Buchanan, at 1337; see also Maxson, at 1333.  

Other evidence of record includes a May 2005 VA treatment record where the VA examiner opined that the Veteran's headaches were likely stress induced.  The VA examiner also reported that the MRI of the Veteran's brain was within normal limits.  In the February 2006 VA general medical examination, the VA examiner reported the Veteran's neurological system as normal.  In an August 2006 VA treatment record, the VA examiner reported that the Veteran's headaches and pain had started after a MVA in 2005.  In a September 2006 VA treatment record, the VA examiner reported that the Veteran had a concussion from a MVA in 2005, but had no seqeula from the event.  

With regard to the Veteran's assertions, that he sustained a head injury in service and symptoms continued since separation from service in August 1968, the Board finds that, while the Veteran is competent to report the onset of his brain disorder symptoms, his recent report of continuous brain disorder symptoms in service and since service is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles, at 370.  The Board finds that the Veteran's statements as to chronic brain disorder symptoms in service and continuous brain disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the clinical evaluation at the August 1968 discharge examination that reported no brain disorder or brain disorder symptoms, the 
May 2005 VA treatment record where the VA examiner reported that the Veteran's headaches were likely stress induced, the August 2006 VA treatment record, where the VA examiner reported that the Veteran's headaches and pain had started after a MVA in 2005, and the September 2006 VA treatment record, where the VA examiner reported that the Veteran had a concussion from a MVA in 2005, but had no sequela from the event.

The Board further finds that the weight of the evidence demonstrates that the Veteran does not have a current brain disability.  The post-discharge evidence of record does not contain any notation indicating a diagnosis of a brain disorder.  A May 2005 VA MRI of the Veteran's brain was within normal limits.  The 
February 2006 VA examination report reflected the Veteran's neurological system was normal.  The September 2006 VA treatment record reported that the Veteran had a concussion from a MVA in 2005, but had no seqeula from the event.  The Veteran has contended that he is suffering from headaches; however, the report of such symptoms alone does not equate to a diagnosis of current brain disorder.  See Sanchez-Benitez, at 285.  As noted above, the Veteran was provided an opportunity to submit evidence of a current diagnosis of a brain disorder, but failed to do so.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, at 225.

In this case, the weight of the record of evidence indicates that the Veteran did not sustain a head injury or disease in service, did not experience symptoms of a brain disorder during service, has not experienced continuous brain disorder symptomatology since service, and does not currently have a diagnosed brain disorder.  For these reasons, service connection for a brain disorder must be denied.  

As the preponderance of the evidence weighs against the Veteran's claim for service connection for a brain disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral hip disorder is denied.

Service connection for residuals of tularemia is denied.  

Service connection for a brain disorder is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


